DETAILED ACTION

Status of Claims
Claim 1 has been amended in the preliminary amendment received 4/22/2021.
Claims 2-20 are new in the preliminary amendment received 4/22/2021.
Accordingly, claims 1-20 are pending.
Claims 1-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 7, 2021 have been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,496 B2 (hereinafter ‘492 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every element of the instant claims are taught by the claims of the ‘496 Patent. Claim 1 of the instant claims has been compared to claim 1 of the ‘496 Patent for exemplary purposes, however, it is maintained that each claim of the instant claims is taught by the respective claims of the ‘496 Patent. 

Claim 1
‘496 Patent

Instant Claims
A computer-implemented method comprising: 
A computer-implemented method comprising:
receiving, by a publication system from a client device, a first location of the client device determined from a wireless communication from the client device; 
receiving, by a publication system from a client device, a first location of the client device determined from a wireless communication from the client device;
translating, by a server, a query received via the client device into a format compatible with a unique items database, the unique items database storing information regarding items unique to respective geographical regions and including information aggregated from a plurality of databases that each include different information regarding items unique to respective geographical regions;
 
translating, by a server, a query received via the client device into a format compatible with an items database, the items database storing information regarding PRELIMINARY AMENDMENTPage 3items, the information regarding items aggregated from a plurality of databases that each include different information;
executing, by the server, the translated query on the unique items database; 
executing, by the server, the translated query on the items database;
determining, by the publication system, a plurality of items that are marked by a geographic indication of where the item originates and that are available within a specified distance of the first location and an associated at least one merchant that offers the plurality of items based on the executing of the translated query on the unique products database; 
determining, by the publication system, a plurality of items that are available within a specified distance of the first location and an associated at least one merchant that offers the plurality of items based on the executing of the translated query on the items database;
determining, by the publication system, one or more second locations at which the plurality of items is available based on the one or more second locations including a higher density of merchants offering the plurality of items than one or more other locations within the specified distance of the first location, the one or more second locations not including the one or more other locations; and 
determining, by the publication system, one or more second locations at which the plurality of items is available based on the one or more second locations including a higher density of merchants offering the plurality of items than one or more other locations within the specified distance of the first location, the one or more second locations not including the one or more other locations; and
presenting, by the publication system to the client device, a map illustrating the location of the client device and merchants at the one or more second locations.
presenting, by the publication system to the client device, a map illustrating the location of the client device and merchants at the one or more second locations.




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting rejections, set forth in this Office action.

Eligibility Considerations
The claims recite eligible subject matter because the claims are not directed to an abstract idea. Specifically, Applicant’s claims recite a technical solution to a technical problem. Applicant’s specification recognizes and describes the computer-centric process of querying data from disparate sources (see Specification, [0064]-[0065]). Applicant’s invention provides a solution to the process by aggregating data from a plurality of databases and employing a server to translate queries into a format compatible with the database and execute the queries on the information stored in the database (see [0064]-[0065]). Thus, Applicant’s invention represents a technical solution to a technical problem and thus, integrates any abstract idea into a practical application.

Prior Art Considerations 
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted features of Applicant’s invention. 
The features of the claim are allowable because of the combination of features. Of particular note include the following features:
determining one or more second locations at which the plurality of items is available based on the one or more second locations including a higher density of merchants offering the plurality of items than one or more other locations within the specified distance of the first location, the one or more second locations not including the one or more other locations.
The most relevant prior art of record includes Celik (US 2009/0012865 A1) and Chatterjee (US 2015/0031388 A1). 
Celik discloses a clickable map interface to view product inventory (Celik: abstract). Specifically, Celik discloses functionality in which a user may search for products and services that are available from local businesses (Celik: [0082]). Celik then displays local businesses within a specified distance from a particular location (Celik: [0088]). Celik discloses that if there are no advertisements in a zip code, then a geographic area can be expanded to encompass a greater area and the search engine looks for advertisements in the same region (Celik: [0099]). Although disclosing searching another area for merchants based on the density of merchants, Celik does not disclose searching another area for merchants that does not include the first area. As described in Celik, the system is merely expanding the current search radius, therefore, the system in Celik is effectively searching the same area again but just searching a wide section. The new search area in Celik still includes the original search radius and therefore, Celik does not disclose determining second location that do not include the other locations.
Chatterjee teaches a system for generating geofences based on signals from a mobile device and merchant device (Chatterjee: abstract). Specifically, Chatterjee teaches applying a distance threshold for a search radius around a mobile device based on a density of nearby merchants (Chatterjee: [0078]). For example, if the density is high, then the mobile device will use a smaller distance threshold and if the density is low, the mobile device may use a larger distance threshold (Chatterjee: [0078]). Even though Chatterjee applies a merchant density to a distance determination, Chatterjee does not teach determining a second location that does not include the other locations. Similar to Celik, Chatterjee does not teach the claimed invention. 
Furthermore, it would not have been obvious to have combined any references to teach the claim as amended because it would have required substantial reconstruction of the claimed invention relying on improper hindsight bias and resulting in an improper combination.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
The Examiner notes the attached and previously cited article titled: Information Note on Protected Designation of Origin (PDO), Protected Geographical Indication (PGI) & Traditional Specialty Guaranteed (TSG) (PTO Form 892, Reference U, hereinafter “REF. U"). The cited article teaches determining products covered by a Registered Geographical Indication wherein the products are determined based on their respective regions (see REF. U, pg. 8-28, see products with designation “PGI”). For example, a user may select a region in which to locate products covered by a Registered Geographical Indication and then may view each region to determine the products unique to that region that are covered by a Registered Geographical Indication. Although describing availability of such information, REF. U does not teach the recited features of the claims.

Conclusion                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625